Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
In claim 7, the words “before the joints data is transmitted to the external database” should be changed to “before the joint data is transmitted to the external database”.
In claim 9, the words “wherein that the vehicle data” should be changed to “wherein the vehicle data”.
The foregoing changes are required to correct antecedent basis, clerical and/or grammatical errors.  Examiner will examine the merits of the claims based on applying the above changes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “wherein each time the vehicle transmits vehicle data to an observer entity it simultaneously transmits vehicle usage data to the external database.”  It is unclear what “it” is referring to.  The word “it” should be replaced with the object in question.
Appropriate amendment is required for the above-identified issue.  No new matter should be added for any amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-18, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fields et al. (US 10,325,491).
Regarding claim 1, Claus teaches a method for verifying vehicle usage data reflecting usage of vehicle comprising: a) transmitting vehicle data to an observer entity when the vehicle and the observer entity are in proximity, wherein the vehicle data includes unique vehicle identification information and proximity is defined by an upper threshold for a distance between the vehicle and the observer entity; (see Fields at the Abstract which discloses that methods and systems are described for updating a vehicle-usage profile and that a first vehicle receives telematics data regarding operation of a nearby vehicle after the nearby vehicle receives an electronic message, and transmits the telematics data to a remote server for updating a vehicle-usage profile associated with the nearby vehicle; Fields at col. 2 lines 25-55 further discloses that telematics data and/or geographic location data may be collected, monitored, measured, and/or generated by one or more computing devices associated with a vehicle, and that the telematics data and/or the geographic location data may be received and/or processed by one or more other computing devices to determine whether an anomalous condition exists, such as a traffic accident, for example, and that the one or more other computing devices may be vehicle computing devices, external computing devices (e.g., a remote server), another mobile computing device, a smart  traffic infrastructure device ( e.g., a smart traffic light), etc.  Examiner notes that the telematics data includes vehicle usage data.  Examiner notes that the one or more other computing devices may correspond to the observer entity.  Also, see Fields at col. 6 line 44 to col. 7 line 26 which discloses that a mobile device collecting telematics data may be in wireless communication with a smart vehicle control system of the vehicle, and the smart vehicle control system may transmit the telematics and/or other data; and/or any associated warnings, to a remote server, and/or roadside smart infrastructure or nearby mobile device or vehicles of other drivers.  See Fields at col. 21 lines 12-15 which discloses that a radius from one vehicle or a line-of-sight distance between vehicles may be utilized and compared to a threshold distance and at col. 22 lines 17-24 which discloses an external computing device may calculate an initial geofence as a threshold distance centered about the first vehicle’s location.  Also, see Fields at col. 41 lines 30-35 which discloses that one or more processors used for generating various vehicle-usage profiles may be local to the vehicle, such as mounted within a mobile device and/or mounted on or within the vehicle or a vehicle controller.   The one or more processors may be remote to the vehicle, such as a remote located server associated with an insurance provider.  Fields, at col. 42 lines 32 to 40, discloses that the vehicle-usage profile may indicate the amount each driver uses the vehicle (e.g., total or proportional time driving, vehicle trips, miles driven, etc.).  Examiner notes that miles driven corresponds with vehicle usage data.  Fields at col. 60 lines 1-5 discloses that when the vehicle 108 is determined to be in proximity to another vehicle 202 (block 1604), the other vehicle 202 may be identified.  Fields, at col. 60 lines 57 to 67, discloses identifying  the vehicle 202 using a mobile computing device 110 or on-board computer 114 operating in proximity to the vehicle 108 may be accomplished using sensor data received from one or more sensors, and that V2V data including a vehicle identifier may be received from a transceiver of the vehicle.  Examiner maps the vehicle identifier to the unique vehicle identification information.)
b) adding data to the vehicle data by the observer entity, the added data being correlated to vehicle usage to generate joint data; (see Fields at col. 42 which discloses updating the vehicle-usage profile associated with the vehicle to indicate the amount each driver uses the vehicle; Examiner maps the updating to the adding of data to the vehicle data.)
c) transmitting the joint data to an external database; (see Fields at col. 11 lines 30-38 which discloses that although illustrated as a single device in Fig. 2, one or more portions of external computing device may be implemented as one or more storage devices that are physically co-located with external computing device, or as one or more storage devices utilizing different storage locations as a shared database structure (e.g. cloud storage; also, see col. 33 lines 53-56 which discloses that sensor data may be stored locally within the vehicle 108, such as in data storage 360 associated with the mobile computing device 110 or on-board computer 114, or the sensor data may be stored in a memory or database associated with the external computing device 206.) 
d) repeating steps a) to d) at least once using a second, different observer entity; (see Fields at col. 42 lines 28-30 which discloses that telematics data may be collected from a plurality of vehicle trips occurring over a span of time (e.g., one week, one month, etc.) to generate or update a vehicle-usage profile.  Examiner notes collecting telematics data over a plurality of vehicle trips to update the vehicle-usage profile corresponds to repeating steps (a) to (d) at least once.)
e) calculating from the added data a usage estimation value which is a measure for usage of the vehicle; (see Fields at col. 35 lines 6-15 which discloses reconstructing the movements or path of the vehicle based on the received sensor data which includes interpolating data for times between sensor data points and estimating the location of the vehicle at one or more points in time based upon sensor data.  Fields at col. 27 lines 13 -15 discloses that risks may be indicative of levels of risk associated with a particular vehicle operator of the vehicle 108, which may be expressed as scores, probabilities, categories, or other metrics.)
f) comparing the usage estimation value with the vehicle usage data retrieved from the vehicle; and (see Fields at col. 28 lines 36 to 57, which discloses receiving smart traffic light data from a smart traffic light transceiver, the smart traffic light data including time-stamped data associated with times when the traffic light was red, green, and yellow (before, during, and/or after a vehicle accident) and receiving, via the one or more processors (or associated transceivers), such as via wireless communication or data transmission, vehicle or mobile device time-stamped GPS (Global Positioning System) and speed data (and/or other telematics data) from a vehicle or mobile device transceiver (acquired before, during, and/or after a vehicle accident).  Fields at col. 28 lines 36 to 57, further discloses that one or more processors compare the time-stamped smart traffic light data with the time-stamped GPS and speed data to (i) determine if the vehicle was traveling in accordance with the color of the smart traffic light at a time that a vehicle accident occurred at an intersection associated with the smart traffic light, or (ii) otherwise determine that the vehicle or driver (insured) did not cause the vehicle accident.)
g) generating and outputting information on validity of the vehicle usage data at least on the basis of the comparison result (see Fields at col. 28 lines 58-64 which discloses updating via the one or more processors, an insurance policy premium or discount based upon the vehicle or driver not causing the vehicle accident to facilitate not penalizing not-at-fault drivers and/or generating insurance premiums or discounts more reflective of actual risk, or lack thereof, associated with certain types of vehicles and/or risk averse drivers; Examiner notes that updating an insurance policy premium or discount based on the outcome corresponds to generating and outputting information on the validity of the vehicle usage data.)

	Regarding independent claim 18, the cited portions of Fields used in the rejection of claim 1 teach the steps performed by the system of claim 18.  Therefore, Applicant is directed to the same rationales as was stated above for claim 1.  Furthermore, Fields teaches a system for verifying vehicle usage data reflecting usage of a vehicle comprising the vehicle, (see Fields at Fig. 2) a plurality of observer entities, (see Fields at Fig. 2, elements 202.2, 186, 208) an external database, (see Fields at col. 11 lines 30-38 which discloses that although illustrated as a single device in Fig. 2, one or more portions of external computing device may be implemented as one or more storage devices that are physically co-located with external computing device, or as one or more storage devices utilizing different storage locations as a shared database structure (e.g. cloud storage; also, see col. 33 lines 53-56 which discloses that sensor data may be stored locally within the vehicle 108, such as in data storage 360 associated with the mobile computing device 110 or on-board computer 114, or the sensor data may be stored in a memory or database associated with the external computing device 206.) and a central processor wherein the vehicle comprises a metering unit for generating the vehicle usage data, a processor for processing the vehicle usage data, (see Fields at col. 13 lines 14-32 which discloses that controller 340 may include a program memory 302, a microprocessor (MP) 306, a random-access memory (RAM) 308, and/or an input/output (I/O) interface 310; each of which may be interconnected via an address/data bus 312. Controller 340 may be implemented as any suitable type and/or number of processors.) and a data communication unit configured to transmit vehicle data including unique vehicle identification information to observer entities when the vehicle and the respective observer entity are in proximity, at least two of the observer entities comprise a data communications unit for communicating with the vehicle's communication unit and a processor configured to add data including an indication of a position of the observer entity and a timestamp indicating a time of reception of the vehicle data thereby generating joint data, and the external database is connected to the central processor, (see Fields at col. 14 in conjunction with Fig. 3 which discloses that communication unit 330 may be configured to facilitate communications between computing device 300 and one or more other devices, such as other vehicle computing devices, other mobile computing devices, networks, external computing devices, smart infrastructure components, etc.  As previously discussed with reference to FIGS. 1 and 2, computing device 300 may be configured to communicate with these other devices in accordance with any suitable number and type of communication protocols.  Thus, in various aspects, communication unit 330 may be configured to support any suitable number and type of communication protocols based upon a particular network and/or device in which computing device 300 is communicating to facilitate this functionality.  Fields at col. 2 lines 25-55 discloses that telematics data and/or geographic location data may be collected, monitored, measured, and/or generated by one or more computing devices associated with a vehicle, and that the telematics data and/or the geographic location data may be received and/or processed by one or more other computing devices to determine whether an anomalous condition exists, such as a traffic accident, for example, and that these one or more other computing devices may be vehicle computing devices, external computing devices (e.g., a remote server), another mobile computing device, a smart  traffic infrastructure device ( e.g., a smart traffic light), etc.)
wherein the central processor is configured to store at least the joint data received in the database (see Fields at Fig. 3 depicts data storage 360 and microprocessor 306)
and to calculate from the added data a usage estimation value which is a measure for usage of the vehicle, wherein the system is configured to compare the usage estimation value with the vehicle usage data, and to generate an output information on validity of the vehicle usage data at least based on the comparison result (Applicant is directed to the previously cited portions of Fields used in the rejection of claim 1 which shows a teaching of the foregoing limitation.)
	Regarding claim 2, Fields teaches the method according to claim 1, wherein the added data include an indication of a position of the observer entity or a time stamp indicating a time of reception of the vehicle data (see Fields at col. 28 which discloses receiving, via the one or more processors ( or associated transceivers), such as via wireless communication or data transmission, vehicle or mobile device time-stamped GPS (Global Positioning System) and/or speed data (and/or other telematics data) from a vehicle or mobile device transceiver.)
	Regarding claim 3, Fields teaches the method according to claim 1, wherein the vehicle data includes the vehicle usage data (see Fields at the Abstract which discloses transmitting telematics data to a remote server for updating a vehicle-usage profile associated with the nearby vehicle; Examiner maps telematics data to vehicle data and vehicle-usage profile to vehicle usage data.)
	Regarding claim 4, Fields teaches the method according to claim 3, wherein each time the vehicle transmits vehicle data to an observer entity it simultaneously transmits vehicle usage data to the external database (see Fields at col. 36 lines 35-45 which discloses that one or more processors may be configured to: (1) receive or determine an indication of a trigger event, such as via computer analysis of telematics and/or other data gathered by one or more sensors; (2) turn on a front facing camera or video camera (or other type of data recording system) mounted on the vehicle, the front facing camera or video camera configured to acquire or take images in front of, or to the side of, a moving vehicle; and/or (2) transmit, via a transceiver, the image data associated with the images acquired after the trigger event is detected to a remote server for computer analysis of the image data; Examiner notes that telematics and/or other data obtained by one or more sensors is transmitted, after a trigger event is detected, to a remote server for computer analysis of the data.  Examiner notes that the image data would have to be stored at a database or memory of the server during the computer analysis.)
	Regarding claim 5, Fields teaches the method according to claim 1, wherein the comparison of the vehicle usage data and the usage estimation value is performed by a central server on the external database (see Fields, at col. 28 lines 24 to 57 in conjunction with Fig. 3, element 306 (microprocessor), that discloses that one or more processors may include processors of one or more external computing devices and further discloses that one or more processors compare the time-stamped smart traffic light data with the time-stamped GPS and speed data to (i) determine if the vehicle was traveling in accordance with the color of the smart traffic light at a time that a vehicle accident occurred at an intersection associated with the smart traffic light, or (ii) otherwise determine that the vehicle or driver (insured) did not cause the vehicle accident; Examiner maps one of the one or more external computing devices to the central server.)
Regarding claim 9, Fields teaches the method according to claim 1, wherein that the vehicle data is encrypted before it is sent to the observer entity (see Fields, at col. 18 in conjunction with Fig. 3, which discloses that a telematics collection routine may include instructions, that when executed by controller 340, facilitate sampling, monitoring, measuring, collecting, quantifying, storing, encrypting, transmitting, and/or broadcasting of telematics data.  Fields, at Fig. 3, illustratively depicts a controller 340 comprising a microprocessor 306.)
Regarding claim 10, Fields teaches the method according to claim 1, wherein the observer entity encrypts at least the added data (As was previously shown (see Fields at col. 2 lines 25-55), the Examiner noted that the one or more other computing devices may correspond to the observer entity and that the one or more other computing devices may be vehicle computing devices, external computing devices (e.g., a remote server), another mobile computing device, a smart traffic infrastructure device (e.g., a smart traffic light), etc.  Fields at col. 18, discloses that a telematics collection routine may include instructions, that when executed by controller 340, facilitate sampling, monitoring, measuring, collecting, quantifying, storing, encrypting, transmitting, and/or broadcasting of telematics data.)
Regarding claim 11, Fields teaches the method according to claim 1, wherein at least one of the observer entities is a movable entity and this movable entity determines its own position (see Fields at col. 2 lines 25-55 which discloses that the observer entity may correspond to one or more other computing devices, such as vehicle computing devices; Examiner maps a vehicle computing device to the movable entity and notes that a vehicle determines its own position.)
Regarding claim 12, Field teaches the method according to claim 1, wherein at least one of the observer entities is a stationary unit (see Fields at col. 2 lines 25-55 which discloses that the observer entity may correspond to one or more other computing devices, such as a smart traffic infrastructure device (e.g., smart traffic light); Examiner maps a smart traffic light to a stationary unit.)
Regarding claim 13, Fields teaches the method according to claim 12, wherein the stationary unit transmits further information associated with a timestamp to the external database, the further information characterizing usage of the vehicle (see Fields at col. 28 lines 37 to 56, which discloses receiving smart traffic light data including time-stamped data associated with times when the traffic light was red, green, and yellow and comparing, via the one or more processors, the timestamped smart traffic light data with the time-stamped GPS and speed data to (i) determine if the vehicle was traveling in accordance with the color of the smart traffic light at a time that a vehicle accident occurred at an intersection associated with the smart traffic light.)
Regarding claim 14, Fields teaches the method according to claim 1, wherein the central server generates the information on the validity of the vehicle usage data upon request from an inquirer and outputs the information together with a signature to the inquirer or a recipient defined in the request (see Fields at col. 28 lines 57-67, which discloses updating; via the one or more processors, an insurance policy premium or discount based upon the vehicle or driver not causing the vehicle accident to facilitate not penalizing not-at-fault drivers and/or generating insurance premiums or discounts more reflective of actual risk, or lack thereof, associated with certain types of vehicles and/or risk averse drivers.  Again, the one or more processors may include processors of one or more external computing devices 206, such as servers associated with an insurer, investigator, or law enforcement agency.  Examiner notes that the inquirer maps to an insurer and that the not-at-fault driver maps to the recipient of the insurer’s request.)
Regarding claim 15, Fields teaches the method according to claim 1, wherein the information on the validity is generated using privacy-preserving computation (see Fields at col. 18 lines 42-60, which discloses that the telematics collection routine includes instructions, that when executed by controller 340, facilitate encrypting of telematics data.  Examiner notes that the encryption of telematics data corresponds to generating the information on the validity using privacy-preserving computation.  Examiner notes that telematics data is information used to determine the validity.)
Regarding claim 16, Fields teaches the method according to claim 1, wherein in case of availability of a number of potential observer entities exceeding an upper threshold, a selection of a subset of the observer entities is performed by the vehicle and the vehicle data is transmitted by the vehicle to the subset of observer entities, only (see Fields at col. 22 which discloses that a geofence may be adjusted or modified based on a change in the location of the computing device 300 and that when the population density data surpasses a threshold density value, the shape of the geofence may be adjusted from the radius centered about the first vehicle's location to include only the road upon which the first vehicle is travelling.  Examiner maps the threshold density value to the number of potential observer entities exceeding an upper threshold.  Examiner notes that adjusting the geofence radius corresponds to selecting a subset of the observer entities.)
Regarding claim 17, Fields teaches the method according to claim 1, wherein the observer entities are participants in a vehicle-to-everything-system V2X or elements of a governmental system used for traffic monitoring (see Fields at col. 2 line 67 to col. 3 line 4, which discloses that the data collected may be used to generate a traffic condition broadcast that is broadcasted to nearby vehicles or smart infrastructure via V2x wireless communication.)
Claim 21 recites a system that is configured to perform the steps recited in the method of claim 11.  The cited portions of the prior art references used in the rejection of claim 11 teach the limitations recited in the system of claim 21.  Therefore, claim 21 is rejected under the same rationale as stated for claim 11 above.
Claim 22 recites a system that is configured to perform the steps recited in the methods of claims 12 and 13.  The cited portions of the prior art references used in the rejection of claims 12 and 13 teach the limitations recited in the system of claim 22.  Therefore, claim 22 is rejected under the same rationales as stated for claims 12 and 13 above.
Claim 23 recites a system that is configured to perform the steps recited in the methods of claims 9 and 10.  The cited portions of the prior art references used in the rejection of claims 9 and 10 teach the limitations recited in the system of claim 23.  Therefore, claim 23 is rejected under the same rationales as stated for claims 9 and 10 above.
Regarding claim 24, Fields teaches the system according to claim 23, wherein the central processor is configured to perform data processing in the encrypted space (see Fields, at col. 18 in conjunction with Fig. 3, which discloses that a telematics collection routine may include instructions, that when executed by controller 340, facilitate sampling, monitoring, measuring, collecting, quantifying, storing, encrypting, transmitting, and/or broadcasting of telematics data.  Fields, at Fig. 3, illustratively depicts a controller 340 comprising a microprocessor 306.  Examiner maps the controller or microprocessor to the central processor.)
Claims 25-26 recite systems that are configured to perform the steps recited in the methods of claims 16-17.  The cited portions of the prior art references used in the rejections of claims 16-17 teach the limitations recited in the systems of claims 25-26.  Therefore, claims 25-26 are rejected under the same rationales as stated for claims 16-17 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,325,491) in view of Wang et al. (US 2019/0238322).

Regarding claim 6, Fields does not expressly disclose the method according to claim 1, wherein the vehicle adds a validation token to the vehicle data to be transmitted to the observer entity, which in a related art, Wang teaches (see Wang at [0003] which discloses using a public validation token (PVT) to a user equipment (UE) to ensure authenticity of a message sent by the user equipment (UE), and that the UE sends a key request to a temporary ID management function (temporary identity management function, TIMF for short), where the key request carries a UE identity, a service identity, and V2X security capabilities of the UE.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fields wherein the vehicle adds a validation token to the vehicle data to be transmitted to the observer entity, as taught by Wang.  
One would have been motivated to make such a modification to provide a technology for implementing information exchange between vehicles and between a vehicle and roadside equipment, as suggested by Wang at [0003]. 
 
Regarding claim 7, the modified Fields discloses the method according to claim 1, wherein after adding data to the vehicle data by the observer entity, the observer entity adds a further validation token to the joint data before the joint data is transmitted to the external database, (see Fields at col. 42 which discloses updating the vehicle-usage profile associated with the vehicle; see Wang at [0003] which discloses use of a public validation token (PVT) to a user equipment (UE) to ensure authenticity of a message sent by the user equipment (UE).)
Regarding claim 8, the modified Fields discloses the method according to claim 7, wherein for transmitting the joint data to the external database, the joint data is first sent back to the vehicle which encrypts the joint data and then forwards the same to the external database (see Fields at col. 11 lines 30-38 which discloses that although illustrated as a single device in Fig. 2, one or more portions of external computing device may be implemented as one or more storage devices that are physically co-located with external computing device, or as one or more storage devices utilizing different storage locations as a shared database structure (e.g. cloud storage); also, see col. 33 lines 53-56 which discloses that sensor data may be stored locally within the vehicle 108, such as in data storage 360 associated with the mobile computing device 110 or on-board computer 114, or the sensor data may be stored in a memory or database associated with the external computing device 206; see Fields, at col. 18 in conjunction with Fig. 3, which discloses that a telematics collection routine may include instructions, that when executed by controller 340, facilitate sampling, monitoring, measuring, collecting, quantifying, storing, encrypting, transmitting, and/or broadcasting of telematics data.)

Claims 19-20 recite systems that are configured to perform the steps recited in the methods of claims 7-8.  The cited portions of the prior art references used in the rejections of claims 7-8 teach the limitations recited in the systems of claims 19-20.  Therefore, claims 19-20 are rejected under the same rationales as stated for claims 7-8 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661